DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Oath filed on 4/6/2021,
IDS filed on 9/10/2021.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 11/15/2019.

Drawings
The Examiner contends that the drawings submitted on 11/11/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. (U.S. 2018/0336164), in view of Official Notice.
As per claim 1:
Phelps disclosed an apparatus comprising: 
one or more processors including one or more processing resources (Phelps: Figure 1A elements 102a-b, paragraph 40); and 
a memory to store data, the data including data for compute operations (Phelps: Figures 1B-C elements 104 and 108-110, paragraph 48); 
wherein a processing resource of the one or more processing resources includes a configurable pipeline for calculation operations (Phelps: Figure 1C elements 113 and 126a-d, paragraphs 45, 54, 57, and 61)(Official notice is given that execution units can be pipelined for the advantage of increasing processor clock speeds and addressing bottlenecks. Thus, it would have been obvious to one of ordinary skill in the art to implement the execution units of Phelps as pipelined execution units.), and wherein the configurable pipeline may be utilized to perform both: 
a normal instruction for a calculation in a certain precision (Phelps: Figure 1C elements 126c-d, paragraphs 45 and 54)(The vector ALUs perform floating-point arithmetic and logical operations for decoded vector instructions.); and 
a systolic instruction for a calculation in a certain precision (Phelps: Figure 1C element 113, paragraphs 45, 62, 66, and 68)(The broadest reasonable interpretation of a systolic instruction is an instruction performed by a systolic array (see paragraph 380). The extended matrix multiplication instructions are performed on a systolic array. The extended matrix multiplication instructions can use floating point operands as data elements.).
As per claim 2:
Phelps disclosed the apparatus of claim 1, wherein a precision for calculation is double precision floating point (FP64) (Phelps: Figure 1C elements 126c-d, paragraphs 45 and 54)(The vector ALUs perform floating-point arithmetic and logical operations for decoded vector instructions. Official notice is given that vector data element sizes can include 64-bits for the advantage of operating on larger pieces of data. Thus, it would have been obvious to one of ordinary skill in the art to implement 64-bit floating point processing in Phelps. In addition, according to “In re Rose” (105 USPQ 237 (CCPA 1955)), changes in size or range doesn’t give patentability over prior art.).
As per claim 3:
Phelps disclosed the apparatus of claim 1, wherein a calculation is performed utilizing the configurable pipeline for a machine learning operation (Phelps: Figure 2, paragraph 3-4 and 62).
As per claim 4:
Phelps disclosed the apparatus of claim 1, further comprising a decoder (Phelps: Figure 1c element 102, paragraph 45), the decoder to decode an instruction and determine whether the decoded instruction is a regular instruction (Phelps: Figure 1C elements 102 and 126c-d, paragraphs 45 and 54)(Vector ALUs instructions that perform floating-point arithmetic and logical operations are detected by the decoder.) or a systolic instruction based on an ISA (instruction set architecture) emitted by a compiler (Phelps: Figure 1C element 113, paragraphs 45, 62, 66, and 68)(The broadest reasonable interpretation of a systolic instruction is an instruction performed by a systolic array (see paragraph 380). The extended matrix multiplication instructions are performed on a systolic array. The extended matrix multiplication instructions that perform floating-point operations are detected by the decoder. The instruction set of the computing system includes the scalar, vector, and matrix instructions. Official notice is given that software programs for execution by processors can be compiled by compilers for the advantage of automated program composition. Thus, it would have been obvious to one of ordinary skill in the art to implement a compiler to compile programs executed by the computing system of Phelps.).
As per claim 5:
Phelps disclosed the apparatus of claim 4, further comprising a register file, the register file to receive the decoded instruction (Phelps: Figure 1c element 106, paragraph 44 and 54)(The register file receives decoded operands from decoded instructions to provide register data to the execution units.).
As per claim 6:
Phelps disclosed the apparatus of claim 5, wherein the register file is further to receive a result of the instruction from the configurable pipeline (Phelps: Figure 1c elements 106, 126c-d, 113, and 136, paragraphs 54 and 57)(Execution results are sent to the register file for storage.).
As per claim 7:
Phelps disclosed the apparatus of claim 5, wherein the register file is a general register file (GRF) (Phelps: Figure 1C element 106, paragraphs 44 and 56).
As per claim 8:
Phelps disclosed the apparatus of claim 1, wherein the one or more processors include a graphics processor (Phelps: Figure 1 elements 102a-b, paragraph 40)(Official notice is given that computing systems can include graphics processors for the advantage of increased graphics computation performance. Thus, it would have been obvious to one of ordinary skill in the art to implement a graphics processor in the computing system of Phelps.).
As per claim 9:
Phelps disclosed a method comprising: 
receiving an instruction for processing, the instruction requiring processing of a calculation at a certain precision (Phelps: Figures 1b-c elements 102-104, paragraph 45)(Instructions are fetched from the instruction memory and received by the decoder.); 
decoding the instruction (Phelps: Figure 1c element 102, paragraph 45), wherein decoding includes determining whether the instruction is a non-systolic instruction for a calculation in the certain precision (Phelps: Figure 1C elements 102 and 126c-d, paragraphs 45 and 54)(Vector ALUs instructions that perform floating-point arithmetic and logical operations are detected by the decoder.) or a systolic instruction for a calculation in the certain precision (Phelps: Figure 1C element 113, paragraphs 45, 62, 66, and 68)(The broadest reasonable interpretation of a systolic instruction is an instruction performed by a systolic array (see paragraph 380). The extended matrix multiplication instructions are performed on a systolic array. The extended matrix multiplication instructions can use floating point operands as data elements. The extended matrix multiplication instructions that perform floating-point operations are detected by the decoder.); 
configuring a configurable pipeline to provide either non-systolic or systolic calculation (Phelps: Figure 1C elements 113 and 126a-d, paragraphs 45, 54, 57, and 61)(Official notice is given that execution units can be pipelined for the advantage of increasing processor clock speeds and addressing bottlenecks. Thus, it would have been obvious to one of ordinary skill in the art to implement the execution units of Phelps as pipelined execution units. In view of the above official notice, the decoder sends the decoded vector or matrix instructions to their corresponding execution pipelines.);
providing data for processing (Phelps: Figure 1c element 106, paragraph 44 and 54); and 
receiving a result of the non-systolic or systolic calculation (Phelps: Figure 1c elements 106, 126c-d, 113, and 136, paragraphs 54 and 57)(Execution results are sent to the register file for storage.).
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 2. Therefore, claim 10 is rejected for the same reason(s) as claim 2.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 3. Therefore, claim 11 is rejected for the same reason(s) as claim 3.
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 4. Therefore, claim 12 is rejected for the same reason(s) as claim 4.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 5. Therefore, claim 13 is rejected for the same reason(s) as claim 5.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 6. Therefore, claim 14 is rejected for the same reason(s) as claim 6.
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Claim 15 additionally recites the following limitations:
one or more processors including a graphics processor, the graphics processor including one or more processing resources (Phelps: Figure 1 elements 102a-b, paragraph 40)(Official notice is given that computing systems can include graphics processors for the advantage of increased graphics computation performance. Thus, it would have been obvious to one of ordinary skill in the art to implement a graphics processor in the computing system of Phelps.);
a decoder to decode instructions (Phelps: Figure 1C element 102, paragraphs 45 and 61); and 
a register file to receive the decoded instructions (Phelps: Figure 1C element 106, paragraphs 44 and 56).
As per claim 16:
Phelps disclosed the system of claim 15, wherein a precision for calculation is one include half precision floating point (FP16), single precision floating point (FP32), or double precision floating point (FP64) (Phelps: Figure 1C elements 113 and 126c-d, paragraphs 54, 66, and 68).
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 3. Therefore, claim 17 is rejected for the same reason(s) as claim 3.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 4. Therefore, claim 18 is rejected for the same reason(s) as claim 4.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 6. Therefore, claim 19 is rejected for the same reason(s) as claim 6.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 7. Therefore, claim 20 is rejected for the same reason(s) as claim 7.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Barik et al. (U.S. 2018/0307980), taught floating-point and systolic array matrix operations.
Morton (U.S. 6,088,783), taught a systolic array with SIMD operations.
Ould-Ahmed-Vall et al. (U.S. 2017/0235572), taught vector horizontal compare operations.
Chen et al. (U.S. 2005/0149701), taught a horizontal minimum mask instruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183